DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 & 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Patent Application 2002/0091316 A1).
Claim 1:  Foo teaches – 
a method and system for MRI angiography] (Para 0024) of a main measurement region of a patient via a magnetic resonance system [MRI apparatus] (Figure 5, Element 8), the method comprising:
performing, via the magnetic resonance system [MRI apparatus] (Figure 5, Element 8), at least one overview measurement [baseline data for all scan stations 88] to generate overview-measurement data 
[Baseline data is obtained from each monitor prior to acquisition of image data of the angiography exam in the absence of contrast agent] (Para 0032)
defining (Para 0007 & 0032) the main measurement region (Figure 2, Element 60) and a first measurement region (Figure 2, Element 56), the first measurement region differing from the main measurement region (as shown in Figure 2, Elements 56 & 60 are different in position on the patient 50) [defining a given number of scan stations, with each of the scan stations positioned along the patient's peripheral vasculature] (Para 0009)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images1.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Foo teaches –
performing, via the magnetic resonance system [MRI apparatus] (Figure 5, Element 8), a first time-resolved measurement in the first measurement region to generate first time-resolved measurement data (Figure 3, Element 94)
detecting an injected contrast agent bolus in the first measurement region using the first time-resolved measurement data (Figure 3, Element 96) [When the monitored signal exceeds the preset threshold 100, the time at which the bolus is detected for that scan station] (Para 0032)
determining a time traveled at monitored volume positions of the injected contrast agent bolus (Figure 3, Element 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Foo teaches –
setting at least one measurement parameter [tn] of the angiographic measurement according to the a time traveled at monitored volume positions (Figure 4, Element 132) and
performing the angiographic measurement of the main measurement region of the patient in the magnetic resonance system using the at least one measurement parameter set, when the injected contrast agent bolus is in the main measurement region (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132)
wherein the at least one measurement parameter includes a sequence parameter including at least one of a matrix size of the angiographic measurement (Claim 10).
Claim 2:
wherein the determining of the time travelled through each of the given volume positions of the injected contrast agent bolus comprises defining a first path (Figure 2, Element 70, 76 & 78) in the first measurement region (Figure 2, Element 56 and Claim 1)
determining a first transit time, on the first path, of the injected contrast agent bolus detected in the first measurement region; and calculating, the time travelled through each of the given volume positions, using the first path and the first transit time (Figure 2, Element 96, 102 & 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Claim 3:  Foo teaches – 
detecting a vascular structure of the patient [It is desirable to acquire MR image data of vessel 64 in its entirety] (Para 0026)
defining the first path (Figure 2, Element 70, 76 & 78) along the vascular (Figure 2, Element 64) of the patient (Figure 2, Element 50)
Foo fails to specifically teach a step of the vascular structure being detected using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images2.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the vascular structure [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 4 & 16-17:
wherein setting of the at least one measurement parameter further comprises setting a measurement duration [tn]  (Figure 4, Element 132 & 136) of the angiographic measurement according to the travelled time (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Claim 5:  Foo teaches – 
the second measurement region differing from the first measurement region and the second measurement region differing from the main measurement region (as shown in Figure 2, Elements 56, 58 & 60 are different in position on the patient 50)
Foo fails to specifically teach a step of defining a second measurement region based on the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images3.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).  It would have been obvious to one of ordinary skill in the art that the overview-measurement data is used to define a second measurement region (Figure 2, Element 58)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the second measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 6:  Foo teaches – 
wherein the first measurement region (Figure 2, Element 56) is located distal to the main measurement region (Figure 2, Element 60), and wherein the second 
Claim 7 & 18:  Foo teaches –
wherein at least one of the first measurement region or the second measurement region is defined automatically [pre-programmed scan stations] according to the main measurement region (Para 0011).
Claim 8 & 19:  Foo teaches –
wherein a maximum field of view of the magnetic resonance system resonance system comprises the first measurement region, the second measurement region and the main measurement region [100-150 cm FOV] (Para 0012).
Examiner’s Note:  Foo discloses the FOV as the comprehensive assessment of the aorta, including the thoracic aorta, the abdominal aorta, and the aortoilliac segment (Para 0012).  It is noted that those areas are covered in the scan stations (Figure 2, Element 56, 58 & 60).
Claim 9 & 20:  Foo teaches – 
wherein the setting of the at least one measurement parameter [tn] (Figure 4, Element 132) comprises:
performing, via the magnetic resonance system [MRI apparatus] (Figure 5, Element 8), a second time-resolved measurement in the second measurement region, to generate second time-resolved measurement data (Figure 3, Element 104, 106, 108 & 94)
detecting, using the second time-resolved measurement data, the injected contrast agent bolus in the second measurement region (Figure 3, Element 96) and
setting a measurement start time of the angiographic measurement (Figure 3, Element 102) according to the injected contrast agent bolus detected (Figure 3, Element 112) in the second measurement region (Figure 2, Element 58).
Claim 10:  Foo teaches – 
wherein setting the at least one measurement parameter further includes setting the at least one measurement parameter using a second transit time [tn] of the injected contrast agent bolus (Figure 4, Element 136) 
defining a second path (Figure 2, Element 70, 78 & 80) is between the second measurement region (Figure 2, Element 58) and the main measurement region (Figure 2, Element 60), and 
calculating the second transit time of the injected contrast agent bolus along the second path using the time travelled through each of the given volume positions of the injected contrast agent bolus determined in the first measurement region (Figure 2, Element 56; Figure 2, Element 96, 102 & 112 and Claim 1).
Examiner’s Note:  Foo teaches an iterative process so the first instance of the claim is similarly rejected like the second instance of the claim.
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Claim 11:  Foo teaches –
defining the second path (Figure 2, Element 70, 78 & 80)  between the second measurement region (Figure 2, Element 58) and a subregion (Figure 2, Element 80) of the main measurement region (Figure 2, Element 60)
Foo fails to specifically teach a step of defining the second path using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images4.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
monitored volume positions] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 12 & 21:  Foo teaches – 
wherein the setting of the at least one measurement parameter [tn] (Figure 4, Element 132; Figure 3, Element 104, 106, 108 & 94) comprises:
setting, based upon the second transit time [tn] (Figure 4, Element 136), a center time of the angiographic measurement, the center time corresponding to acquisition of a central region of a k-space of the main measurement region [acquire at least central k-space MRI data of the patient within each of the scan stations for a period of time substantially equal to the test bolus travel time for that particular scan station] (Para 0009).
Claim 13 & 22:  Foo teaches – 
detecting a vascular structure of the patient [It is desirable to acquire MR image data of vessel 64 in its entirety] (Para 0026)
wherein the defining the second path (Figure 2, Element 70, 78 & 80) further includes defining the second path along the vascular structure (Figure 2, Element 64) of the patient (Figure 2, Element 50)
Foo fails to specifically teach a step of the vascular structure being detected using the overview-measurement data.  However, it would have been obvious to one of 5.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the vascular structure [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Claim 14:  Foo teaches –
A magnetic resonance system [a method and system for MRI angiography] (Para 0024), comprising:
processing circuitry (Figure 1, Element 10) configured to cause the magnetic resonance system (Figure 1, Element 8) to
perform at least one overview measurement [baseline data for all scan stations 88] to generate overview-measurement data 
[Baseline data is obtained from each monitor prior to acquisition of image data of the angiography exam in the absence of contrast agent] (Para 0032)
define (Para 0007 & 0032) a main measurement region (Figure 2, Element 60) and a first measurement region (Figure 2, Element 56), the first measurement region differing from the main measurement region (as defining a given number of scan stations, with each of the scan stations positioned along the patient's peripheral vasculature] (Para 0009)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo teaches that baseline data and scout views are obtained (Para 0032).  Scout views are understood in the art as being used to identify relative anatomical position of a collection of cross-sectional images6.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the main measurement region and first measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Foo teaches –
perform a first time-resolved measurement in the first measurement region defined to generate first time-resolved measurement data (Figure 3, Element 94)
detect an injected contrast agent bolus in the first measurement region using the first time-resolved measurement data (Figure 3, Element 96) [When the monitored signal exceeds the preset threshold 100, the ] (Para 0032)
determine a time traveled at monitored volume positions of the injected contrast agent bolus (Figure 3, Element 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).

set at least one measurement parameter [tn] of the angiographic measurement according to the a time traveled at monitored volume positions (Figure 4, Element 132) and
perform the angiographic measurement of the main measurement region of the patient in the magnetic resonance system using the at least one measurement parameter set, when the injected contrast agent bolus is in the main measurement region (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132).
wherein the at least one measurement parameter includes a sequence parameter including at least one of a matrix size of the angiographic measurement (Claim 10)

Claim(s) 15 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Patent Application 2002/0091316 A1) and further in view of Matsushima (U.S. Patent Application 2001/0019265 A1).
Claim 15 & 24:  Foo teaches the method of Claim 1 (See rejection of Claim above).  Foo teaches a computer (Figure 1, Element 10).  Foo fails to specifically teach a computer program product and memory.  However, Matsushima teaches a non-transitory computer program product (Para 0121) directly loadable into a memory of a programmable control unit of a magnetic resonance system (Para 0059) including program code segments (Claim 9 and Apra 0121) when the computer program product is executed in the programmable control unit of the magnetic resonance system (Para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo to include the computer details as taught by Matsushima in order to control the MRI and having a program for allowing a computer to execute imaging functions (Para 0001, 0004 & 0021).
Claim 23:  Foo teaches – 
A magnetic resonance system (Figure 1, Element 8) comprising computer (Figure 1, Element 10) configured to cause the magnetic resonance system to
perform at least one overview measurement [baseline data for all scan stations 88] to generate overview-measurement data 
[Baseline data is obtained from each monitor prior to acquisition of image data of the angiography exam in the absence of contrast agent] (Para 0032)
define (Para 0007 & 0032) a main measurement region (Figure 2, Element 60) and a first measurement region (Figure 2, Element 56), the first measurement region differing from the main measurement region (as shown in Figure 2, Elements 56 & 60 are different in position on the patient 50) [defining a given number of scan stations, with each of the scan stations positioned along the patient's peripheral vasculature] (Para 0009)
Foo fails to specifically teach a step of defining using the overview-measurement data.  However, it would have been obvious to one of ordinary skill in the art as Foo 7.  It is understood that the disclosed baseline and scout views would be used to define scan stations (Para 0007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the main measurement region and first measurement region [scan stations] using the overview-measurement data [scout views/baseline data] as such data is required in order to identify the relative anatomical positions of a patient as required to define the regions/station scans.
Foo teaches –
perform a first time-resolved measurement in the first measurement region defined to generate first time-resolved measurement data (Figure 3, Element 94)
detect an injected contrast agent bolus in the first measurement region using the first time-resolved measurement data (Figure 3, Element 96) [When the monitored signal exceeds the preset threshold 100, the time at which the bolus is detected for that scan station] (Para 0032)
determine a time traveled at monitored volume positions of the injected contrast agent bolus (Figure 3, Element 112)
Foo fails to specifically teach flow rate being determined.  However, time [recording the start time of that particular monitor volume] (Para 0032) and position [monitor volume positions] (Para 0032 and Figure 2, Element 76, 78 & 80) are known [determining a travel time that the test bolus ] (Claim 1).  The blood flow rate is understood to be a change in position over time.  The Examiner contends that a flow rate is determined since Foo teaches determining a travel time through each of the given volume positions (Claim 1).  This position is further supported as Foo teaches within the Background section of the PGPUB how blood flow rates too slow or too great results in undesirable effects (Para 0003).  These undesirable effects of blood flow is solved by the invention of Foo.  The Examiner contends that the problem can only be addressed by determining if the blood flow is too slow or too great.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a flow rate based on measurements of time and position [determining a travel time that the test bolus takes to travel through each of the given number of scan stations] (Claim 1) in order to move the table of Foo (Para 0002 & 0005) at a rate to avoid the undesirable effects of blood flow being too slow or too great (Para 0003).
Foo teaches –
set at least one measurement parameter [tn] of an angiographic measurement according to the a time traveled at monitored volume positions (Figure 4, Element 132) and
perform the angiographic measurement of the main measurement region of the patient in the magnetic resonance system using the at least one measurement parameter set, when the injected contrast agent blous is in the main measurement region (Figure 2, Element 60 & 80 and Figure 4, Element 154, 124, 126, 130 & 132).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo to include the computer details as taught by Matsushima in order to control the MRI and having a program for allowing a computer to execute imaging functions (Para 0001, 0004 & 0021).

Allowable Subject Matter
Claim(s) 25-26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Page 14, filed 04/22/2021, with respect to the Specification Objection have been fully considered and are persuasive.  The Objection of the Specification has been withdrawn. 

Applicant’s arguments, see Page 14, filed 04/22/2021, with respect to the Drawings Objection have been fully considered and are persuasive.  The Objection of the Drawing has been withdrawn. 

Applicant’s arguments, see Page 14, filed 04/22/2021, with respect to 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of the claims has been withdrawn.

Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.  The Applicant contends that the amendments to the claims are allowable over the present rejections due to the discussion in the Interview on October 6, 2020.  The Examiner respectfully disagrees.  In the Interview on March 28, 2021, the Examiner and the Applicant discussed how the claim language within Claim 25 & 26 may be allowable afterward further search and consideration.  The proposed amendments (now the submitted amendments to the claims) were not considered to distinguish over the prior art.  The prior art reads on the claim as amended as the claims are not limited to only one injected contrast agent (as in Claim 25) or the manner in which only one injected contrast agent would work (as in Claim 26).  The independent claims are open ended and thus an injected contrast agent bolus can comprise more than one bolus.  The invention of the Applicant is directed to only one injected contrast agent bolus and the manner in which the one bolus is used to avoiding needing a second bolus (as in Claim 26).  The arguments are unconvincing.  
The rejection is deemed proper and is hereby maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.otpedia.com/entryDetails.cfm?id=398
        2 http://www.otpedia.com/entryDetails.cfm?id=398
        3 http://www.otpedia.com/entryDetails.cfm?id=398
        4 http://www.otpedia.com/entryDetails.cfm?id=398
        5 http://www.otpedia.com/entryDetails.cfm?id=398
        6 http://www.otpedia.com/entryDetails.cfm?id=398
        7 http://www.otpedia.com/entryDetails.cfm?id=398